Citation Nr: 0214288	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1968 to October 
1969, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  
In a decision of September 1998, the RO granted entitlement 
to service connection for PTSD with assignment of a 10 
percent evaluation.  The veteran subsequently perfected this 
appeal.  In a decision of March 2002, the RO increased the 
initial rating to 30 percent.  The issue is still considered 
to be on appeal as the veteran has not withdrawn it.  A 
claimant will generally be presumed in such cases to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's PTSD has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
disabling for PTSD, for any time during the pendency of the 
claim, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded two VA psychiatric examinations.  
The RO obtained all relevant evidence identified by the 
veteran, including mental health clinic records.  The veteran 
was scheduled for a hearing, but canceled it and did not 
request that it be rescheduled.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board has considered the full history of the veteran's 
PTSD.  His record of service (DD-214) reflects that he had 
service in Vietnam and the Persian Gulf Theater of 
Operations.

He filed a claim for service connection for PTSD in October 
1997.  The RO granted that claim in a decision of September 
1998, and assigned a 10 percent initial rating.  Later, in a 
decision of March 2002, the RO increased the initial rating 
to 30 percent.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
PTSD.  He asserts that he has symptoms such as severe 
difficulty sleeping and irritability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1 (2001).

Diagnostic Code 9411 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  

A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2001).

The evidence which has been developed in connection with the 
claim includes a VA psychiatric examination report dated in 
June 1998 which shows that the examiner reviewed the 
veteran's medical records and claims file.  He noted that the 
veteran reported current post-traumatic stress disorder 
symptoms such as experiencing an exaggerated startle response 
to loud noises such as firecrackers.  He was uncomfortable if 
anyone approached him from behind.  He had poor sleep and 
nightmares.  He found himself thinking about two veterans he 
had known who had killed themselves within the last two 
years.  He did not allow himself to see movies about Vietnam 
because they upset him.  He was comfortable around Asian 
people and said that he did not hold any kind of grudge.  In 
general, he got along well with other people at work.  He did 
not socialize much outside of church and work.  He and his 
wife spent their leisure time by themselves.  He also enjoyed 
spending his time with his children and grandchildren.  He 
enjoyed playing the guitar and going out to dinner, but did 
not enjoy going to a movie theater.  He was extensively 
involved in church and spent about three hours a week in 
church activities.  He said that he used to enjoy hunting, 
but had not been involved in guns since Vietnam.  In terms of 
his work history, he had worked for thirty years as a cook 
and then as a food service supervisor.  His marriage had been 
stable, and he had been married for 27 years.  

On mental status examination, he was pleasant and soft 
spoken.  He had some guilt feelings regarding his success 
when he compared it to the veterans who he knew who were in 
such distress that they committed suicide.  He was alert and 
oriented.  There was no evidence of psychosis or delusions.  
His recent and remote memory were grossly intact.  He 
maintained good eye contact and was appropriate and 
comfortable in his interpersonal interaction.  The examiner 
concluded that he thought that the veteran qualified for a 
diagnosis of post-traumatic stress disorder.  He further 
stated that the veteran had only a mild level of 
symptomatology and impairment, and in general had been able 
to do well with both his work and family life.  He had 
benefited from initiating treatment six months earlier, and 
hopefully with continued psychotherapy and medication as 
needed he would continue to progress and clear his PTSD 
symptoms.  The diagnosis was post-traumatic stress disorder, 
chronic, mild level of severity.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 70.  

The evidence also includes numerous VA and Vet Center mental 
health clinic records.  For example, a Vet Center intake 
summary shows that the veteran reported that he found himself 
getting angry at work for insignificant reasons.  Following 
examination, the GAF score was 55.  A VA treatment record 
dated in September 1998 shows that the veteran was seen for 
medication evaluation.  He expressed his regret that he did 
not seek psychiatric help sooner, and claimed that he felt 
much better now.  He said that he was now able to sleep for 8 
hours a night, and that he and his wife were getting along 
much better.  

The veteran's wife submitted a written statement dated in May 
1999.  She said that since his return from Desert Storm the 
veteran had been stressed out and tired all of the time.  She 
said that his memory was horrible and he worried constantly.  
He reportedly seemed depressed and his physical health had 
deteriorated.  

A letter dated in June 2001 from a retired psychiatrist who 
served with the veteran in the National Guard is to the 
effect that the veteran has post-traumatic stress disorder 
which is persistent and severe.  

The veteran was afforded another psychiatric examination by 
the VA in February 2002.  The report shows that the examiner 
reviewed the veteran's medical records.  Since the last 
evaluation, the veteran had ongoing mental health treatment.  
He used Trazodone for sleep, and Prozac during the day.  His 
primary symptom was that he felt that he needed to be careful 
or he would lose his temper.  He was somewhat easily 
irritated and said that if he was not careful he would "blow 
off'.  Little things would aggravate him, and he would yell.  
He did get reprimanded at work two years earlier and had to 
apologize to people he had been angry with.  He did not get 
into any physical altercations.  Whenever he was around 
Vietnam veterans or heard things about Vietnam veterans, he 
would get upset and mildly depressed.  He had dreams of going 
back into the army.  About half of the dreams would wake him 
and he could not go to sleep again.  Without medication, he 
slept poorly.  He denied any current anxiety attacks, 
although he had one after he came back from Saudi Arabia.  He 
did not drink on a regular basis, and denied the use of 
street drugs.  He had been employed as a full time kitchen 
worker, but retired in May 2001 and had not worked since 
then.

Regarding the veteran's current daily function, the report 
shows that he lived with his wife of 31 years, and his 
daughter who was married but had moved back to the house.  
Since retiring, he typically got up at seven in the morning 
and spent most of his day visiting his relatives.  He ate 
lightly, but was maintaining his weight.  In the afternoon, 
he would fix supper for his wife who worked.  He said that 
they were homebodies and spent most of their time with each 
other.  He reported that he got along well with her.  He 
denied having friends or activities outside of membership in 
the VFW, and said that he did not attend that organization's 
meetings.  During the evenings, he would watch the news on 
television or play his guitar.  He went to church two or 
three times a month, but was not as involved as he used to be 
as there had been some disruption in the congregation which 
did not involve him, and he felt that the congregation was 
not as supportive as it once had been.  

On mental status examination, he related in a conversational 
and alert manner.  He was oriented to person, place and time.  
His speech was logical without loose associations.  His 
affect was minimally constricted, but not markedly so.  His 
overall mood was neutral without significant signs of 
depression, elation, or anxiety.  He denied suicidal or 
homicidal ideation.  He also denied hallucinations or 
delusions.  His recent and remote memory were intact.  The 
examiner concluded that the veteran continued to have mild to 
moderate symptoms of post-traumatic stress disorder.  His 
activity level had been diminished somewhat over the past 
years as he had retired.  He spent much of his time around 
the house with his family.  His primary symptomatology 
included easy irritability, difficulty with sleep, and some 
post military dreams.  His symptoms were improved 
significantly by taking antidepressant and sleeping 
medications.  The examiner assigned a GAF score of 68.  

Finally, a letter dated in March 2002 from a VA psychiatric 
social worker shows that he had been seeing the veteran since 
August of 1997.  During the course of his treatment, the 
veteran had continued to show active post-traumatic stress 
disorder symptoms, to include irritability, anger episodes, 
social isolation, intrusive thoughts, sleep problems with 
nightmares, periods of depression, loneliness, flashbacks, 
survivors guilt, and anxiety.  Those symptoms were very 
active while he was working.  Since his retirement, the anger 
episodes had decreased, however, his isolation had increased 
as now he had more time on his own, which had also increased 
his intrusive thoughts, feelings of guilt, and irritability.  
He was not able to sleep without medication.  The diagnosis 
was post-traumatic stress disorder, chronic.  The social 
worker assigned a GAF score of 60.  

After reviewing all of the evidence, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
the current 30 percent rating, namely occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The Board finds that PTSD has not resulted in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptoms generally are not reflected in 
the medical evidence which is of record.

The veteran's symptoms are more consistent with those 
contemplated for a 30 percent rating such as occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Moreover, the GAF scores, ranging from 55 to 70, are on 
average most consistent with a disorder of mild to moderate 
severity, and are consistent with the currently assigned 30 
percent rating.  The Board notes that a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  Accordingly, the Board 
concludes that the criteria for an initial rating in excess 
of 30 percent disabling for PTSD, for any time during the 
pendency of the claim, are not met.  The evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
post-traumatic stress disorder under the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected post-traumatic stress disorder.  
The Board notes that the disability has not required frequent 
hospitalizations.  He has not been hospitalized for treatment 
for the disorder.  With respect to any assertion that his 
disability has caused marked interference with his 
employment, the Board notes that there is no indication that 
the veteran's retirement from his job was due to his post-
traumatic stress disorder.  The Board does not find the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

